DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2012/0181099 A1).
Regarding claim 1, Moon discloses an intelligent cleaning robot (1; Fig. 1), comprising a frame (10), a sweeping device (42) installed on the frame to perform a sweeping operation, a first walking wheel (21; Fig. 2) located at one end of the frame (10) and configured to be driven by a first motor (23; Fig. 3) to move, a second walking wheel (22) located at another end of the frame (10) and configured to be driven by a second motor (23; Fig. 3) to move, and a control system (not shown; pg. 3, [0050], lines 1-5) in signal communication with both the first motor (23) and the second motor (23), and configured to control (pg. 3, [0050], lines 5-8) the first motor and the second motor to rotate synchronously, or control (pg. 3, [0050], lines 8-13) the first motor and the second motor to rotate in different rotational speeds or different directions, to adjust a walking posture of the intelligent cleaning robot (1).
claim 2, Moon discloses further comprising a middle walking wheel (25; Fig. 2) installed on the frame (10) between the first walking wheel (21) and the second walking wheel (23).
Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 209120915 U.
Regarding claim 1, Moon discloses an intelligent cleaning robot (see Fig. 1), comprising a frame (2), a sweeping device (29; Fig. 2) installed on the frame to perform a sweeping operation, a first walking wheel (3; Fig. 4) located at one end of the frame (10) and configured to be driven by a first motor (13; Fig. 6) to move, a second walking wheel (3) located at another end of the frame (2) and configured to be driven by a second motor (13; Figs. 5-6) to move, and a control system (7; Fig. 1) in signal communication with both the first motor (13) and the second motor (13), and configured to control the first motor (13) and the second motor (13) to rotate synchronously, or control the first motor (13) and the second motor (13) to rotate in different rotational speeds or different directions, to adjust a walking posture of the intelligent cleaning robot.
Regarding claim 2, Moon discloses further comprising a middle walking wheel (M3) installed on the frame (2) between the first walking wheel (3F) and the second walking wheel (3S).
[AltContent: textbox (3M)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3F)][AltContent: textbox (3S)]
    PNG
    media_image1.png
    1000
    1067
    media_image1.png
    Greyscale

 Regarding claim 3, Moon discloses wherein the first walking wheel (3) comprises at least a pair of rollers (21; Fig. 6), and the second walking wheel (3) comprises at least a pair of rollers (21; Fig. 6).
Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited to show vacuum cleaner/sweeper robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



March 23, 2022